Citation Nr: 0427355	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  99-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease.

3.  Entitlement to initial ratings in excess of 10 percent 
prior to April 11, 2002, and in excess of 30 percent from 
April 11, 2002, for residuals of a left knee injury. 

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist injury. 

5.  Entitlement to a rating in excess of 10 percent for 
residuals of fractures of the right fourth and fifth fingers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970 and from June 1971 to May 1975.  The veteran also had a 
subsequent period of service in a reserve component. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions January 1998 and January 2003 
of the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

Regarding the left knee disability, the veteran disagreed 
with the initial rating assigned following the initial grant 
of service connection.  As separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings, as was done in rating the left knee, 
the Board has characterized the rating issue as set forth on 
the first page of this decision.

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in June 2004, and to make the final 
determination in this appeal.  A transcript of the hearing is 
associated with the file.

The issues of service connection for bilateral hearing loss 
and a hiatal hernia with gastroesophageal reflux disease as 
well as higher ratings for the service-connected left knee 
and fingers of the right hand are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDING OF FACT

Ankylosis of the right wrist is not demonstrated. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right wrist injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5214, 5215 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide. 

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (COVA) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In April 2002, the veteran filed his claim for increase for 
the right wrist disability.   In a June 2002 letter, the RO 
notified the veteran of the VCAA and the evidence needed to 
substantiate his claim, namely, medical evidence that the 
disability had increased in severity.  The RO notified the 
veteran that VA would obtain service VA records and a medical 
examination if necessary.  The veteran was notified that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was informed to 
identify any additional evidence in support of his claims and 
he was given 30 days to respond.  The RO adjudicated the 
claim in January 2003. 

The Board finds that the RO's preadjudicatory notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the 30 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

As for the provision to provide any evidence in his 
possession, the notice to identify any additional evidence in 
support of his claim is essentially to the same effect. 

For these reasons, no further procedural development is 
required to comply with the duty to notify under the VCAA.  



Duty to Assist 

Under the VCAA, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  In this case, the veteran reported that all of his 
treatment was at the Austin and Temple VA Medical Centers, 
records of which have been obtained.  Also, the veteran has 
been afforded a VA examination and a hearing.  As there is no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Rating Criteria 

Disability ratings are determined by the application of the 
VA Rating Schedule, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The RO has rated the right wrist disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(limitation of motion of the wrist). 

A 10 percent rating is the maximum schedular rating for 
limitation of motion without ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215.  Accordingly, in order to 
receive a higher rating there must be a showing of either 
favorable or unfavorable ankylosis.  Favorable ankylosis in 
20 to 30 degrees of dorsiflexion is 30 percent disabling and 
unfavorable ankylosis, depending on the degree of ankylosis 
is either 40 or 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214. 

VA records, covering the period from 1997 to January 2004 do 
not contain a diagnosis of ankylosis of the right wrist.  
[Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992)]. 

Moreover, while range of motion of the wrist was reduced at 
the December 2002 and March 2003 VA examinations, the veteran 
nevertheless had mobility of the writs.  Specifically, on VA 
examination in December 2002, right wrist flexion was 0 to 45 
degrees, extension was 0 to 15 degrees, ulnar deviation was 0 
to 30 degrees, and radial deviation was 0 to 10 degrees.  At 
the March 2003 VA examination, flexion was to 20 degrees, 
extension to 15 degrees, ulnar deviation to 5 degrees, and 
radial deviation to 20 degrees.  Normal range of motion of 
the wrist is flexion from 0 to 80 degrees, extension from 0 
to 70 degrees, ulnar deviation from 0 to 45 degrees, and 
radial deviation from 0 to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.  

In the absence of ankylosis, the criteria for a higher rating 
under Diagnostic Code 5214 have not been met.

Regarding functional loss due to pain and discomfort, 
functional loss due to pain can limit range of motion as 
contemplated by 38 C.F.R. § 4.40, 4.45.  DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Where as here, however, the current 10 
percent rating is the maximum rating available for limitation 
of motion of the wrist, the provisions of 38 C.F.R. § 4.40, 
4.45 do not apply.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b). 


ORDER

A rating in excess of 10 percent for residuals of a right 
wrist injury is denied.




REMAND

Regarding service connection for hearing loss, the record 
shows that the veteran was an aircraft engine mechanic.  On 
VA examination in June 1997, the veteran reported a history 
of excessive noise exposure during service.  The examiner 
commented that the veteran's hearing loss was typical of 
acoustic trauma from noise exposure.  In a November 1998 
rating decision, the RO granted service connection for 
tinnitus on the basis of the veteran's exposure to noise from 
aircraft engines and from the flight line.  As the record 
does not contain sufficient medical evidence to decide the 
claim, further evidentiary development in the form of a nexus 
opinion is needed.  

Regarding service connection for a hiatal hernia with 
gastroesophageal reflux disease, the service medical records 
for the second period of service contain a history of a 
hernia repair.  It is unclear from the record when the repair 
was done.  Under the duty to assist further evidentiary 
development is needed. 

As for the rating of the right fourth and fifth fingers, on 
VA examination in March 2004, the examiner described the 
fourth and fifth fingers as functionless and he referred to 
an orthopedic's recommendation that the veteran would be 
better served with an amputation.  VA records, dated in 
November 2003, reveal that the veteran did not have quite the 
same problem, frequent dislocations, of the ring finger as he 
did with the little finger.  Under 38 C.F.R. § 4.7, 
Diagnostic Codes 5151, 5155, and 5156 are potentially 
applicable, but the evidence of record is insufficient to 
decide the applicability of these Diagnostic Codes, 
warranting further evidentiary development. 

As for the rating of the left knee disability, in January 
2004, the veteran had arthroscopy surgery.  On VA examination 
in April 2004, range of motion was reported from 0 to 140 
degrees with pain at the end of flexion and extension.  As 
separate ratings may be assigned for limitation of flexion 
and extension of the same joint, as well as, for instability, 
and as the evidence of record is insufficient to decide the 
degree of limitation of flexion and extension with functional 
loss due pain, further evidentiary development is needed. 

For the above reasons, these issues are REMANDED for the 
following action:

1.  At this stage of the appeal, to ensure 
compliance with the VCAA, notify the 
veteran that the evidence needed to 
substantiate his claim of service 
connection for bilateral hearing loss is 
medical evidence or a medical opinion of a 
relationship between current hearing loss 
and noise exposure during service; on the 
claim of service connection for hiatal 
hernia with gastroesophageal reflux 
disease, evidence of a hernia repair 
during service and medical evidence or a 
medical opinion that the hiatal hernia 
with gastroesophageal reflux disease is 
related to service. 

a.  If he has evidence to 
substantiate his claims, not already 
of record, that is in the custody of 
a Federal agency, such as service 
medical records, he should identify 
the records so that VA may obtain 
the records.

b.  If he has evidence to 
substantiate his claims, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.  

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims, 
specifically, either the information 
or records documenting the hernia 
repair that was noted during 
service. 
2.  Schedule the veteran for a VA 
examination, including an audiogram, to 
determine whether the veteran has hearing 
loss.  If hearing loss is diagnosed, the 
examiner is asked to express an opinion 
as to whether the type of hearing loss is 
related to the veteran's exposure to 
aircraft engine noise or noise from a 
flight line, where he worked as an 
aircraft engine mechanic.  The claims 
folder must be made available to the 
examiner. 

3.  Schedule the veteran for a VA 
examination to determine whether the 
veteran currently has a hiatal hernia or 
residuals of a hiatal hernia with 
gastroesophageal reflux disease.  The 
examiner is asked to express an opinion 
as to the etiological relationship 
between a hiatal hernia and 
gastroesophageal reflux disease.  The 
claims folder must be made available to 
the examiner.

4.  Schedule the veteran for a VA 
orthopedic examination to determine the 
degree of impairment due to the left knee 
disability and the disabilities of the 
right fourth and fifth fingers.  The 
claims folder must be made available to 
the examiner.  The examiner is asked to 
answer the following questions:

a.  For the left knee: 

(1).  Is there evidence of either 
subluxation, locking, or lateral 
instability?  

(2).  Considering functional loss 
due to pain, weakness, and fatigue, 
what is the separate range of motion 
for flexion and extension, expressed 
in degrees? 

b.  For the right fourth and fifth 
fingers: 

(1)  Would the veteran do equally 
well with amputation of either or 
both fingers and, if so, would such 
an amputation involve the proximal 
interphalangeal joint(s) or 
metacarpal resection(s)? 

5.  After the requested development has 
been completed, adjudicate the claims.  
If any benefit sought is denied, prepare 
a supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the COVA for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



